By this appeal it is sought to have reviewed the judgment and order of the district court of Osage county adjudging the plaintiff in error to be in contempt for failure to pay alimony as ordered by said court, and remanding him to the county jail of said county without bond. The petition in error, after charging the incarceration of the plaintiff in error, states that "he is still in jail." The record was filed with the clerk of this court May 16, 1912, and the cause regularly submitted on the 16th day of October, 1914. The plaintiff in error has not served and filed brief, as required by rule 7 of this court (38 Okla. vi, 137 P. ix). The appeal is therefore presumed to have been abandoned, and the cause should be dismissed for want of prosecution. Boyd v. Webb Queensware Co., 40 Okla. 115,136 P. 422.
By the Court: It is ordered.